Citation Nr: 1033189	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on July 13, 2010, is warranted.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Douglas J. Rocinski, Attorney at 
Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1955.

This appeal to the Board is from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In a May 2007 decision, the Board reopened the claims of service 
connection for right and left (bilateral) ear hearing loss; 
denied the claim of service connection for right ear hearing 
loss; and remanded the claim for service connection for left ear 
hearing loss for additional development.

In a March 2008 decision, the Board then denied the claim of 
service connection for left ear hearing loss.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In August 2008, during the pendency of the appeal to the Court, 
the Veteran's attorney and VA's Office of General Counsel - 
representing the Secretary, filed a Joint Motion for Remand, 
requesting that the Court vacate the Board's decision and remand 
the case for further development and readjudication.  The Court 
granted the Joint Motion for Remand in an August 2008 Order, and 
returned the case to the Board for compliance with the directives 
specified.

In January 2009, the Board remanded the Veteran's claim for 
service connection for left ear hearing loss in compliance with 
the August 2008 Court Order.  The requested development was 
completed, and the case was returned to the Board for further 
appellate review.  

In a decision of July 2010, the Board remanded the Veteran's 
appeal to the RO.  However, as is discussed in detail below, that 
remand is being vacated and replaced with the current decision.  
The Board also notes that a motion for reconsideration filed in 
July 2010 is rendered moot by this Vacatur.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 13, 2010, the Board issued a decision remanding the 
Veteran's claim for service connection for left ear hearing loss.

2.  The Veteran's attorney immediately thereafter submitted a 
waiver of the right to have the case remanded to the RO and 
requesting immediate adjudication of the claim by the Board; 
therefore, the July 13, 2010 remand action results in a denial of 
due process.

3.  The Veteran was afforded two separate pre-induction physical 
examinations in January 1952.  One found that he had left ear 
hearing loss prior to beginning active duty in the military, 
while the other examination found that his hearing was normal in 
his left ear.

4.  Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the presumption of soundness applies to the Veteran.  

5.  There is no credible evidence that hearing loss of the left 
ear was present during service, or that hearing loss due to an 
organic disease of the nervous system was manifest within a year 
after service.  

6.  The preponderance of the evidence reflects that the Veteran's 
left ear hearing loss was not caused by noise exposure, infection 
or other trauma during service.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on July 
13, 2010, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2009).
2.  The Veteran's left ear hearing loss was not incurred in or 
aggravated by his military service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

On July 13, 2010, the Board remanded the Veteran's claim to have 
the RO initially consider additional evidence submitted following 
the February 2010 certification of the claim to the Board.  
38 C.F.R. §§ 20.800, 20.1304 (2009).  That evidence consisted of 
lay statements including one dated in March 2010 and copies of 
letters dated in 1955.  Subsequently, on July 15, 2010, the 
Veteran's representative submitted a motion for reconsideration.  
In this motion, the Veteran's representative indicated that the 
Veteran waived his right to have the RO initially consider the 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304.  

An appellate decision may be vacated by the Board at any time 
upon the request of the Veteran or his or her representative, or 
on the Board's own motion, where there has been a denial of due 
process.  See 38 C.F.R. § 20.904 (2009).

Here, the Veteran waived his right to have the RO initially 
consider the additional evidence in the July 2010 motion for 
reconsideration.  Therefore, a Board remand is not required for 
the RO to initially consider this evidence.  

Accordingly, in view of the foregoing, and to ensure due process 
of law, the Board decision dated July 13, 2010, is hereby 
vacated.  The Board decision being vacated here is replaced by 
this de novo decision.




II. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2003, July 2007, and September 2008.  The letters informed him of 
the evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that a March 2006 complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claim.  See Dingess/Hartman, supra. 

Only the February 2003 letter was provided prior to initially 
adjudicating the claim in the May 2004 decision at issue.  But 
since providing the additional VCAA notice, the RO 
has readjudicated the claim in the June 2006, November 2007, and 
January 2010 SSOCs - including considering additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue and SOC.  This is important to 
point out because, as mentioned, if there was no VCAA notice 
provided prior to the initial adjudication of the claim, or for 
whatever reason the notice provided was inadequate or incomplete, 
this timing error may be effectively "cured" by providing any 
necessary notice and then going back and readjudicating the 
claim, including in a SOC or SSOC, such that the intended purpose 
of the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of his 
claim.  In other words, this timing error in the provision of the 
notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV and 
Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), private medical records, VA 
treatment records, and lay statements in support of his claim.  
In addition, the RO arranged for a VA compensation examination 
for a medical nexus opinion concerning the cause of his left ear 
hearing loss - and in particular, whether it is related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  And the report of that 
evaluation contains all findings needed to properly evaluate his 
disability.  38 C.F.R. § 4.2.  

The Board is also satisfied as to substantial compliance with its 
January 2009 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included obtaining the Veteran's STRs from the National 
Personnel Records Center (NPRC).  The RO obtained these records 
and associated them with the claims file.  The RO then 
readjudicated the Veteran's claim in the January 2010 SSOC.

III. Service Connection 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as organic disease of the nervous 
system, including sensorineural hearing loss, may be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example,  a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there is 
no valid claim).

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicating some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But for VA 
disability purposes, impaired hearing must be of a certain level 
to be considered a disability.  More specifically, VA considers 
hearing loss to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by these 
standards must be currently present.  

Here, the Veteran does have sufficient hearing loss in his left 
ear according to the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual disability by VA standards.  
This was confirmed at his January 2004 VA compensation 
examination.

So the determinative issue is whether the Veteran's left ear 
hearing loss is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

If, on the other hand, a pre-existing disability is noted upon 
entry into service, then the Veteran cannot bring a claim for 
service connection for that disability, but he may bring a claim 
for service-connected aggravation of that disability. In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  See also 38 C.F.R. § 3.306; Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).

According to the Veteran's STRs, the Veteran was provided with 
two enlistment examinations.  A January 1952 enlistment 
examination notes that the Veteran had insufficient hearing in 
his left ear - although it was NCD (not considered disabling).  
The result of his left ear hearing test showed 5/15 for whispered 
voice and 15/15 (normal) for spoken voice.  In contrast, a 
separate January 1952 enlistment examination report shows left 
ear hearing for whispered-voice and spoken-voice at 15/15 
(normal).

Resolving the conflict in the evidence in favor of the Veteran, 
the Board finds that the Veteran is entitled to the presumption 
of soundness.  Consequently, the Board will address the Veteran's 
claim on a direct basis.

The Veteran attributes the hearing loss in his left ear to 
acoustic trauma during his military service from working on the 
flight line where jet sub chaser planes and helicopters took off.  
He also contends that he had noise exposure from running 
generators in the engine room.  He also previously indicated that 
his hearing loss resulted from ear infections in service.

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service (or other injury or disease), post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes (e.g., 38 C.F.R. § 3.385), and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley, 5 Vet. App. at 159.  

Concerning this, besides from the enlistment examination, the 
Veteran's STRs are absent for any complaints of or treatment for 
left ear hearing loss.  He was treated in service for a right ear 
infection, but a problem with the left ear was not noted.  At his 
December 1955 separation examination, his hearing acuity was 
15/15, bilaterally, on both whispered and spoken voice tests.  
The Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was an electrician.  

Post-service, a VA audiogram a little more than a year later 
(about 13 months), in January 1957, reflected pure tone 
thresholds in the left ear at frequencies of 500, 1000, 2000, 
3000, and 4000 hertz of 60 (75), 35 (45), 85 (95), 90 (95), and 
80 (90) decibels, respectively.  (Note: prior to November 1967, 
audiometric test results were reported in standards set forth by 
the American Standards Association (ASA).  Those are the figures 
on the left and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) - American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  The diagnosis was 
mixed deafness.

In January 2004, the Veteran was afforded another VA compensation 
examination.  The VA examiner concluded that it was unlikely that 
the Veteran's current bilateral hearing loss was attributable to 
his military noise exposure.  The VA examiner based this 
conclusion on the Veteran's December 1955 separation examination 
that indicated he had normal hearing.

A September 2007 addendum to the report of that January 2004 
examination includes the supplemental opinion that, based on the 
December 1955 physical, which indicated that at the time of his 
release from active duty, the Veteran had normal hearing and did 
not report concerns regarding his hearing loss, it is not likely 
that his hearing loss is attributable to his military noise 
exposure.  The examiner indicated a complete audiological 
evaluation was not performed at the time of the Veteran's 
enlistment into the military and prior to his release from active 
duty and that, consequently, a definite statement concerning 
hearing loss in his left ear, before his enlistment or after 
discharge, cannot be made.  The examiner further concluded that 
the January 1957 diagnosis of "mixed deafness" is inaccurate as 
only pure tone thresholds were obtained (bone conduction testing 
was not performed.)  The Board finds that overall the 2004 and 
2007 VA opinions weigh against the claim. 

The Board realizes there are conflicting opinions regarding this 
determinative issue.  Opinions from a private hearing specialists 
indicate that the Veteran has profound hearing loss in his left 
ear and that this loss was apparently caused by previous military 
noise exposure, while he was in the Navy in 1955.  Specifically, 
an April 2002 statement from Dr. L.F., concludes the Veteran's 
hearing loss is a direct result of his service in the Navy, where 
his injury occurred from noise trauma and exposure.  

It is the Board's responsibility to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  As will be discussed, the Board finds that the 
evidence of record is not in at least relative equipoise as to 
whether the Veteran's left ear hearing loss is related to his 
military service.

While the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical evidence, 
the Court has stated, in relevant part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in nature 
cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993). See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Both the U.S. Federal Circuit Court and the U.S. Court of Appeals 
for Veterans Claims Court have specifically rejected the 
"treating physician rule," which would give preference to an 
opinion by a doctor in this capacity.  White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
reiterated that it should be based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005); see also Guerrieri, supra.

A physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-499 (2000).

Here, there are legitimate reasons for accepting the VA 
audiologist's January 2004 and September 2007 unfavorable 
opinions over the favorable opinions of the Veteran's private 
treatment providers.  The VA audiologist comprehensively reviewed 
the Veteran's claims file for his pertinent medical and other 
history and concluded there was no evidence suggesting a causal 
relationship between his current left ear hearing loss and 
military service - including any acoustic trauma he may have 
sustained while on active duty.  This VA audiologist also 
discussed the rationale for her opinion against the claim.

On the other hand, the private physicians, including Dr. L.F., 
who commented favorably, did not indicate an independent review 
of the record to take into account all of the relevant medical 
and other evidence.  For example, this doctor relied on the 
Veteran's self- reported history of only an injury in service, 
namely, acoustic trauma, without reviewing the service medical 
records which showed no complaints pertaining to the left ear, as 
well as normal hearing levels in the left ear on separation.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish entitlement to service connection). See, too, Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying disorder 
can be no better than the facts alleged by the Veteran).

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's service 
treatment records or any other relevant documents which would 
have enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

But in a more recent decision, Kolwaski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court clarified that the Board may not 
disregard a medical opinion solely on the rationale that it was 
based on a history given by the Veteran.  Rather, as the Court 
explained further in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a Veteran's statements renders a medical 
report not credible only if the Board rejects the statements of 
the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, Dr. L.F.'s opinion was entirely conclusory.  The same is 
true of a November 2007 statement from a private audiologist, 
D.D., merely indicating the profound hearing loss in the 
Veteran's left ear apparently was caused while he was in the Navy 
in 1955.  Neither private physician reviewed the Veteran's claims 
file for the pertinent evidence.  Both physicians also failed to 
discuss or otherwise account for the fact that the Veteran's STRs 
make absolutely no reference whatsoever (again, either in the way 
of a relevant complaint or clinical finding) to left ear hearing 
loss, apart from the enlistment examination.  The absence of any 
relevant symptoms, treatment or diagnosis during service lessens 
the probative value of these opinions.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  

Conversely, the January 2004 and September 2007 VA audiologist's 
opinions are more probative since they are based on an 
independent review of all the relevant historical records and 
contain detailed rationale for the medical conclusion.  In 
comparison, the private opinions appear to have merely taken the 
Veteran's assertions at face value and accepted them as entirely 
true.  There is no suggestion or other credible indication that 
Dr. L.F. or the audiologist D.D. made any attempt, themselves, to 
determine whether the Veteran indeed had experienced hearing loss 
before, during or since service, instead of just accepting he 
only had during and since service.  

Accordingly, in weighing the evidence of record, the Board finds 
that the unfavorable medical opinions from the VA audiologist are 
more probative than the favorable private opinions to the 
contrary.  Consequently, the unfavorable opinions receive greater 
weight.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements and statements from other 
lay witnesses which are to the effect that hearing loss began in 
service.  The Board acknowledges that the Veteran is competent, 
even as a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit 
has held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his 
ear in service, the Board must still weigh his lay statements 
against the medical evidence of record.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  In making this credibility determination, 
the Board does not find the Veteran's statements concerning the 
etiology of the left ear hearing loss to be credible, since his 
STRs make no reference to a left ear hearing loss injury during 
his military service, and his separation examination was normal.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting 
Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.")  Rather, the Veteran's 
statements are found to be incredible because they are 
inconsistent with the evidence of record, which fails to show a 
left ear hearing loss injury in service and which shows that the 
Veteran had normal hearing on separation.  In other words, 
contemporaneous service medical records showing normal hearing 
have greater probative value than lay statements offered many 
years later in support of a claim for monetary benefits.

The Board also notes that an acquaintance of the Veteran 
presented letters dated in 1955 which refer in part to the 
Veteran going to the doctor, and in another part indicate that 
the author of the letter was wishing the Veteran luck with an 
upcoming test.  It is now alleged that these references in the 
letters referred to hearing loss.  The Board notes, however, that 
the references in the letter are quite vague, and the only 
specific mention of hearing loss is contained in annotations to 
the letters which were clearly not part of the original 
documents.  Therefore, the letters have no significant probative 
value.  

In summary, there is no credible evidence that hearing loss of 
the left ear was present during service, or that hearing loss due 
to an organic disease of the nervous system was manifest within a 
year after service.  The preponderance of the evidence reflects 
that the Veteran's left ear hearing loss was not caused by noise 
exposure, infection or other trauma during service.  The 
Veteran's left ear hearing loss was not incurred in or aggravated 
by his military service, and may not be presumed to have been 
incurred in service.  And since, for the reasons and bases 
stated, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The Board's July 13, 2010, remand is vacated.

Service connection for left ear hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


